DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DARREN T. VALMYR,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D17-90

                              [March 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 15-012523
CF10A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A.
Egber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN H., Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.